DETAILED ACTION
This action is in response to the amendments and remarks received 02/02/2021 in which claim 1, 4-6, 8-9, 12-13 and 20-21 have been amended, claims 7 and 11 have been canceled; thus claims 1-6, 8-10 and 13-24 are pending and ready for examination.
Response to Arguments
Applicant's arguments filed 02/02/2021 have been fully considered but they are not persuasive.
Regarding Applicants’ argument that Verona does not disclose a filter material configured to isolate a liquid from a fluid stream, and wherein the filter material is configured to allow the fluid stream to first pass through the first side of the filter material and is configured to allow the fluid stream to then pass through the second side of the filter material, such that the filter material is configured to allow the fluid stream to pass entirely through the filter material; the Examiner disagrees. With regard to the non-woven material being “filter material” that is “configured to isolate a liquid from a fluid stream, and wherein the filter material is configured to allow the fluid stream to first pass through the first side of the filter material and is configured to allow the fluid stream to then pass through the second side of the filter material, such that the filter material is configured to allow the fluid stream to pass entirely through the filter material”, these describe uses and properties which are inherent to the material disclosed by Verona. The material is porous and is disclosed to adsorb and transfer at least water (C9/L3-26), and thus is capable of isolating (i.e. adsorbing) liquid water from a fluid air stream which may pass through both sides and is seen to meet the claimed limitation. Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114). Applicant’s argue that an “absorbent” is not a “filter material”, however it is the examiner 
Regarding Applicants’ argument that the “hydrophilic” material/side of Verona will not have a shorter drop absorption time than the hydrophobic material/side of Verona because “drop absorption time is related to surface energies and not hydrophilicity or hydrophobicity”; the Examiner disagrees. The “hydrophilic” material/side of Verona is PVA, C7/L1-7 and the hydrophobic material/side of Verona is polyvinyl chloride resin, C7/L21-40. Hydrophilic vs hydrophobic are relative measures of surface energy, measured via affinity for water, and PVA will clearly have a shorter drop absorption time i.e. for water, than hydroponic PVC as well as different surface energies. Applicant’ appear to have no evidence to substantiate this argument and merely object to the absence of the phrase “drop adsorption” in Verona, however the properties are inherent to the materials disclosed.
Regarding Applicants’ arguments to the direction of fluid flows; as the claims are to an apparatus arguments to how they are used are not relevant to the claims; thus these arguments are moot. It is well settled that the intended uses of and the particular material used in a coating apparatus have no significance in determining patentability of apparatus claims. Ex parte Thibault, 164 U.S.P.Q. 666 (Bd. Pat. App. 1969). Further, Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,150,002  (hereinafter “Verona”) in view of US 4,627,847 (hereinafter “Puletti”) and US 2009/0270826 A1 (hereinafter “Schafer”).
Regarding claim 1 Verona discloses porous coated non-woven, comprising a non-woven, the filter material having a first side and a second, opposing side, 
wherein the first side of the filter material is impregnated with a first binder, the second side of the filter material is impregnated with a second binder, and the first binder is different than the second binder such that the first side of the filter material has a higher surface energy and thus a shorter drop absorption time than the second, opposing side (C2/L12-46; C3/L53-59; C7/L1-57);

Verona does not disclose that (1) the nonwoven is specifically a wetlaid nonwoven or (2) that the filter material has an air permeability in the range of 5-800 l/m2s.
However, with regard to a wetlaid non-woven, Verona does not particularly limit the type of non-woven used a states tit may be “any type of thermoplastic nonwoven web” (C6/L22-41), and further Puletti discloses similar barrier fabrics made from nonwovens which may be interchangeably either air laid or wet laid (C5/L3-17).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter material of Verona by using fort the nonwoven fabric a wet laid nonwoven as disclosed by Puletti because this involves the simple substitution of nonwoven materials used for absorbent barrier top sheets that are known to be equivalents obvious in the art.
With regard to (2) the permeability of the non-woven material, Verona is entirely silent to the permeability except to say the material “highly permeable” which is not define more specifically. However Verona discloses the material may be used as a top cover layer in a diaper (C9/L3-4), and Schafer discloses another non-woven material used for a cover layer in a diaper [0001], Figs. 1-4, wherein it is disclosed such a non-woven diaper cover layer should have a permeability of “at most 40 m3/(m2min)” [0056].
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter material of Verona in view of Puletti to have an air 3/(m2min)as disclosed by Schafer because this involves the use of a known permeability suitable for a non-woven cover layer of a diaper to obtain the predictable results of a successful diaper cover layer. Since this overlaps the recited range, the range recited claimed is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Schafer’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
With regard to the non-woven material being “filter material” that is “configured to isolate a liquid from a fluid stream, and wherein the filter material is configured to allow the fluid stream to first pass through the first side of the filter material and is configured to allow the fluid stream to then pass through the second side of the filter material, such that the filter material is configured to allow the fluid stream to pass entirely through the filter material”, these describe uses and properties which are inherent to the material disclosed by Verona. The material is porous and is disclosed to adsorb and transfer at least water (C9/L3-26), and thus is capable of isolating liquid water from a fluid air stream which may pass through both sides and is seen to meet the claimed limitation. Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).
Regarding claims 4-5 Verona in view of Puletti and Schafer discloses the filter material according claim 1 wherein the adhesive penetrate about 10-50% of the nonwoven web thickness (C7/L41-53). Since this overlaps the recited range, the range recited claimed is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Verona s range that corresponds to the claimed range.  See MPEP 2144.05(I).
claim 6 Verona in view of Puletti discloses the filter material according claim 1 wherein the adhesive penetrate about 10-50% of the nonwoven web thickness and that “there may be greater .. adhesive penetration at some points” (C7/L41-53) and thus contemplates areas where more penetration occur would have obviously included up to full penetration, and it would thus have been obvious to have some of the adhesive penetrate fully through the coated nonwoven.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Verona in view of Puletti and Schafer further in view of US2010/0261801A1 (hereinafter “Weiss”).
Regarding claim 2-3 Verona in view of Puletti and Schafer discloses the filter material according to claim 1, but the drop absorption times of the sides is not specifically given.  However Weiss discloses a filter material, comprising a nonwoven material, the filter material having a first side and a second, opposing side, wherein the two opposing sides of the filter material are impregnated with two different binders ([0046]-[0049]) such that one side is hydrophilic and the other side hydrophobic ([0072], [0075], [0076]); and that “[f]unctionalized membranes can exhibit various degrees of wettability upon exposure to various solutions or solvents”, where wettability corresponds to the hydrophilic/hydrophobic character [0074] and that the degree of hydrophobic/hydrophilic character effects water permeation/flow in the material [0107]. Therefore the hydrophilic/hydrophobic character (i.e. and resulting drop absorption times) of the sides are result effective variables because changing them will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In view of this, it .

Claims 8, 10, 12 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Verona in view of Puletti and Schafer further in view of US2010/0323573A1 (hereinafter “Chu”).
Regarding claim 8, 10, 12 and 14 Verona in view of Puletti and Schafer discloses the filter material according to claim 1, but does not disclose that (claim 8) the binder of the first side contains at least 0.01-5 wt% of an additive for increasing the surface energy or (claim 12) the binder of the second side contains from 0.01 - 10 wt% of an additive for reducing the surface energy, or (claims 10 and 14) wherein the additive is insoluble in the fluids used for filtration.
However Chu discloses adding nanofillers to the coating solution [0081], wherein the nanofillers include materials which would raise surface energy and materials which would lower surface energy and would not be soluble in the filtered fluid [0081]-[0088], wherein the nanofillers area added in an amount of from about 1 percent by weight to about 10 percent by weight [0089]. Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter material of Verona in view of Puletti and Schafer by using nanofillers in the coating as disclosed by Chu because the nanofillers may improve the mechanical strength, increase fluid permeability, or increase flux of the coating (Chu [0089]).

Claims 9 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Verona in view of Puletti, Schafer and Chu and further in view of Weiss.
claim 9 and 13 Verona in view of Puletti, Schafer and Chu discloses the filter material according to claims 8 and 12, but does not disclose the additive can be cross-linked with the binder of the first or second side. [0025]
However Weiss does discloses that the binder may include functional groups in order to react to form linking groups with other materials including the substrate and other species [0025]. Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter material of Verona in view of Puletti, Schafer and Chu by crosslinking the binder to other species (i.e. the other species included in the coating, the nanofillers) as disclosed by Weiss in order to anchor the nanofillers in place or influence the mechanical properties of the filter.

Claims 15-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Verona in view of Puletti and Schafer further in view of WO2012/006338A2 (hereinafter “Wu”).
Regarding claim 15-16, 18 and 22 Verona in view of Puletti and Schafer discloses the filter material of claim 1 but does not specifically disclosed combining it with a further nonwoven layer to create a filter material combination or filter element.
However Wu discloses a filter material combination/element which comprises a meltblown filtration fiber (pg. 17, lines 4-13) supported by a nonwoven which may be meltblown, or airlaid (i.e. drylaid) staple fiber webs (pg. 32, lines 1-24). Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter material of Verona in view of Puletti and Schafer by including a support layer on at least Wu in order to provide support and protection to the impregnated filtration nonwoven filtration layer.
Regarding claims 17 and 19 Verona in view of Puletti, Schafer and Wu discloses the filter material combination according to claims 16 and 18, and further it is disclosed that the support has a thickness of at least about 0.1mm, at least about 0.5mm (Wu pg. 33, lines 5-12) and a basis weight (i.e. grammage) 5-100 g/m2 (Wu pg. 33, lines 1-4); Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Wu’s support thickness and basis weight ranges that corresponds to the claimed range.  See MPEP 2144.05(I).
And while the support permeability is not disclosed, it is well known to adjust the permeability of support membranes, i.e. to control their effect on overall fluid flow. Therefore support permeability is a result effective variable because changing it will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate degree of support permeability including those within the scope of the present claims, so as to produce desired filter properties.
Regarding claim 20-21 Verona in view of Puletti, Schafer and Wu discloses the filter material combination according to claim 15, and further Wu the support layer may be either a support/underlayer or overlayer/cover layer (pg. 31, lines 20-30); thus it would have been obvious to place the support layer on either side of the impregnated nonwoven layer.

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Verona in view of Puletti and Schafer further in view of US 7,597,689 A1 (hereinafter “Hoffmann”).
Regarding claim 23 Verona in view of Puletti and Schafer discloses the filter material according to claim 1, but does not disclose the material has a porosity of 50-90%. With regard to the porosity, Verona is silent.
However Hoffmann discloses a topsheet for a diaper which is non-woven (C8/L23-40,58-63, C8) and has a permeability from 0.6-0.95 (C6/L12-15).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter material of Verona in view of Puletti to have a permeability from 0.6-0.95 as disclosed by Hoffmann because this involves the use of a known permeability suitable for a non-woven used in diaper to obtain the predictable results of a successful nonwoven formation. Since this overlaps the recited range, the range recited claimed is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Hoffmann’s range that corresponds to the claimed range.  See MPEP 2144.05(I).

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Verona in view of Puletti and Schafer further in view of US 2013/0018349 A1 (hereinafter “Takatori”).
Regarding claim 24 Verona in view of Puletti and Schafer discloses the filter material according to claim 1, but does not disclose the material has a basis weight of from 100-300 g/m2 and a thickness of 0.1-2.0mm. With regard to the basis weight, Verona discloses a range of from 6.78-67.8 g/m2 before creping (C6/L37-41) which further increases the basis weight (C9/L64-
However Takatori discloses a similar non-woven material used in diapers [001], [0024] which uses a basis weight of 10-200 g/ms and a thickness of 0.200-1.500 mm [0031].
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter material of Verona in view of Puletti to have a basis weight of 10-200 g/ms and a thickness of 0.200-1.500 mm as disclosed by Takatori because this involves the use of a known basis weight and thickness suitable for a non-woven used in diaper to obtain the predictable results of a successful nonwoven formation. Since this overlaps the recited range, the range recited claimed is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Takatori’s range that corresponds to the claimed range.  See MPEP 2144.05(I).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773